Citation Nr: 1453022	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the case was remanded by another Veterans Law Judge; it has been reassigned to the undersigned for the purposes of this decision.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's left knee disability is manifested by objective evidence of painful motion and evidence of osteoarthritis and degenerative joint disease.  Limitation of flexion to 30 degrees, limitation of extension to 5 degrees, ankylosis, instability, and nonunion of the tibia and fibula are not shown.

2.   During the period on appeal, the Veteran's right knee disability is manifested by objective evidence of painful motion and evidence of osteoarthritis and degenerative joint disease.  Limitation of flexion to 30 degrees, limitation of extension to 5 degrees, ankylosis, instability, and nonunion of the tibia and fibula are not shown.

3.  The Veteran's service-connected bilateral knee disabilities are not shown to be of such nature and severity as to preclude her from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5260 (2014).

2.  A rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5260 (2014).

3.  A TDIU rating is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2009 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment and Social Security Administration (SSA) records have been secured.  The RO arranged for VA examinations in August 2009 and January 2014.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Increased Ratings:  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned. 38 C.F.R. § 4.71a, Code 5260.

Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's knee disabilities are currently rated under Code 5260 for limitation of flexion.  A 10 percent rating was assigned for the left and right knee for painful motion.  The Veteran filed a claim for increase in June 2009.  A February 2010 rating decision continued the 10 percent rating based on painful motion.

September 2008 private treatment records show the Veteran reported experiencing episodic knee pain for years which had been worsening and was aggravated by physical activity.  On examination, there was painful motion, but no restriction on flexion or extension and no deformities or instability.

A June 2009 VA treatment record shows the Veteran sought treatment for her bilateral knee pain which she reported had worsened over the past 2 years.  Her gait was normal and she was able to get on the examination table without difficulty.  Osteoarthritis was assessed. 

On August 2009 VA examination, the Veteran reported bilateral knee symptoms, including giving way, instability, pain, stiffness, weakness, decreased speed of joint movement, and flare-ups every 2 to 3 weeks.  On examination, there was no mass behind the knee, clicks or snaps, instability, patellar abnormality or abnormal tendons or bursae for either knee.  Left knee flexion was to 130 degrees, extension was noted to be normal.  Right knee flexion was to 130 degrees with normal extension.  There was no objective evidence of painful motion and range of motion did not change with repetitive motion.  July 2009 X-rays were reviewed which showed minimal joint space narrowing at the right patellofemoral joint, and were otherwise unremarkable radiographs of the knees. 

A September 2009 VA treatment record notes the Veteran reported cracking and popping in her knees, right greater than left.  An MRI of both knees was recommended.

A September 2009 statement by the Veteran notes that she experiences constant knee pain which keeps her awake at night and that she can no longer go shopping or play basketball.  A September 2009 statement by the Veteran's husband notes that the Veteran cannot stand for long periods and is unable to walk long distances.  A September 2009 statement by the Veteran's daughter notes that the Veteran does not participate in family activities such as shopping, walking, or skating due to her knee pain. 

A private October 2009 bilateral knee MRI was suspicious for tears involving the posterior and anterior horns of the lateral meniscus, and minimal subchrondral cyst formation in the lateral tibial plateau and in the area of the tibial spines.  

October 2009 VA treatment records note the Veteran reported knee pain which was exacerbated by climbing stairs, bending and walking.  She had been laid off from her factory job where she was able to sit for the majority of her day and wanted to treat her knee pain so she could find a new job.  Range of motion testing showed knee flexion was within full limits and extension was to 0 degrees bilaterally.  There was mild AP laxity.  She did not use an assistive device, but did limp due to pain.  She was given an intraarticular injection, but the provider noted that he did not suspect the etiology of the Veteran's knee pain was of the type that benefits the most from intraarticular injections and she would likely not benefit from further injections.  November 2009 VA X-rays show mild lateral tilting of the right patella and minimal degenerative changes in the left and right knees with osteophytic spurs projection off the tibial spines.  There was no evidence for unusual joint space narrowing, chondrocalcinosis, loose bodies, fracture, subluxation, or dislocation. December 2009 VA treatment records show continued treatment for bilateral knee pain with a good range of motion.

A May 2010 VA treatment record shows the Veteran sought treatment for bilateral knee pain and that she reported using a cane for ambulation.  May 2010 X-rays show no acute fracture or dislocation, no joint effusion and minimal degenerative changes.  Bilateral degenerative joint disease was assessed and she was given an injection of Kenalog and bupivacaine. 

An October 2010 statement by the Veteran indicates that she can no longer work due to her knee pain.  She reported using knee braces and a walking cane, as well as experiencing cracking and popping in her knees and that her knee pain is constant.

In December 2010, the Veteran underwent a VA examination to assess her bilateral hip disability (which she had claimed as secondary to her knees).  The examiner noted that the Veteran reported continuing to experience knee pain which limited her walking and standing for prolonged periods and that she using a wheeled walker secondary to her knee pain and concern for falling.

On January 2014 VA examination, the Veteran reported being awakened by her knee pain at night, that she cannot stand for longer than 5 minutes, and needs a cane to ambulate.  Right knee flexion was to 90 degrees and extension was to 0 degrees; there was no objective evidence of painful motion.  Left knee flexion was to 95 degrees and extension was to 0 degrees with no evidence of painful motion.  Range of motion testing was changed after repetitions.  The examiner noted functional loss as less movement than normal and disturbance of locomotion.  Stability tests were normal and there was no evidence or history of recurrent subluxation or dislocation.  The examiner noted occasional use of knee braces, regular use of a walker, and constant use of a cane.  The Veteran reported not working since being laid off at her factory job and that she was on Social Security Disability Income since 2010.  

The examiner noted that the Veterans treatment records showed lumbar spinal stenosis, history of alcohol and drug abuse, depression, and dysthymic disorder.  X-rays showed stable knees that are essentially within normal limits.  The examiner noted that the Veterans back problems with her mental conditions likely affect her employability, and that her reported knee pain does not correlate with her physical examination and would not preclude her from sedentary employment.  The examiner concluded that her nonservice-connected spinal stenosis and mental conditions impede her ability to procure and maintain gainful employment, but her knees are not the underlying cause of her unemployability.

The Veteran's left and right knees are currently rated under Diagnostic Code 5260 (for limitation of flexion).  The evidence of record throughout the appeal period does not show flexion limited to 30 degrees or less.  Consequently, a higher (20 percent) rating under Diagnostic Code 5260 is not warranted.  Also, the evidence of record throughout the appeal period does not show extension limited to 10 degrees or more.  For that reason, a separate rating under Diagnostic Code 5261 is not warranted.  

The evidence does not support an increased rating at any time during the appeal based on functional loss due to DeLuca considerations.  While the Veteran reported pain, there was no objective evidence of painful motion during the August 2009 and January 2014 examinations.  There was no additional limitation of motion following repetitive use during the August 2009 or January 2014 examinations.  The January 2014 examiner did note that the Veteran has less movement that normal and disturbance of locomotion.  Significantly, the 2014 examiner concluded that "her reported knee pain does not correlate with her P.E. [physical examination] or her X-ray results."  For these reasons, a higher rating under DeLuca is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Next, the analysis must turn to whether the Veteran is entitled to a separate rating for instability under Code 5257.  Here, the evidence shows the Veteran has complained of some instability.  Mild laxity was noted on an October 2009 treatment record.  However, the August 2009 and January 2014 VA examination reports specifically note no instability.  The Board notes that these findings were made after examinations and after considering the Veteran's reported symptomatology, and accordingly, they are highly probative.  The Board is also persuaded by the consistency of findings on these VA examinations over several years and by different VA examiners.  Accordingly, a separate rating for instability is also not warranted.

In considering the potential applicability of other Diagnostic Codes, the Board finds that Code 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) 5258 (dislocation of semilunar cartilage), and 5259 (removal of semilunar cartilage, symptomatic) are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other Diagnostic Codes.

The Board notes the lay statements submitted by the Veteran in support of her claim.  Those statements detail the types of problems (additional limitations due to pain and weakened movement) that result from her service-connected left and right knee disabilities. The level of functional impairment described by the Veteran is encompassed by the criteria for the schedular ratings assigned; thus the lay statements do not support the assignment of higher schedular ratings.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claims for ratings in excess of 10 percent for left and right knee disabilities.  There is no reasonable doubt to resolve in her favor, and her claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.


Extraschedular Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level due to her left and right knees to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  These disabilities do not present an exceptional disability picture: the left and right knee symptomatology, including pain and limitation of motion, is addressed in the rating schedule.  The schedular ratings assigned are, therefore, adequate; referral of the claims for extraschedular consideration is not required.

TDIU

As noted in the Board's December 2013 remand, the record reasonably raises a claim of entitlement for a total disability rating based on individual unemployability (TDIU).  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the December 2013 Board remand, the issue of entitlement to a TDIU rating was remanded in conjunction with the Veteran's claim for an increased rating for her service-connected knee disabilities as it had not been developed or adjudicated.  Notably, the matter of entitlement to a TDIU rating was adjudicated and denied by the RO in March 2014.  While the Veteran's representative has indicated that May 2014 correspondence from the Veteran should be treated as a notice of disagreement and the issue of TDIU returned for de novo review, as the Veteran's knee disabilities on appeal represent the entirety of her service-connected disabilities and TDIU is encompassed by the present appeal, the Board find that TDIU is properly before the Board.  Rice, 22 Vet. App. at 449 (holding that a claim for TDIU is considered part of a claim for increase).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disability(ies) is(are) sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See 38 U.S.C.A. § 4 .16(a); Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran's only service-connected disabilities are her left and right knee disabilities, currently rated at 10 percent each and resulting in a combined 20 percent disability rating; accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to her service-connected disability regardless of its rating.  38 C.F.R. § 4.16(b) provides that it is established by VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.

The disability picture presented by the Veteran's left and right knee disabilities do not reflect that the impact of the disabilities is such that it places her outside of the norm and renders her unemployable.  Notably, the January 2014 VA examiner did not find that the Veteran's occupational activities would be precluded by her knee disabilities.  Instead, the examiner opined that it was her back and mental problems that would lead to difficulty gaining and sustaining employment, and that her knee disabilities alone would not preclude sedentary employment.  Similarly, the Veteran's SSA records note she was awarded disability benefits based on osteoarthritis (and allied disorders) and affective disorder which indicates the presence of additional nonservice-connected disabilities affects her ability to work.  

The Board is cognizant of the lay statements and the Veteran's complaints that her knee disabilities causes significant difficulties with employment, and that such is the reason she did not go back to work after being laid off from her factory job.  However, such statements are consistent with the findings on January 2014 VA examination, reflecting painful movement and less movement than normal.  The preponderance of the evidence, including the highly probative and persuasive opinion of the 2014 VA examiner is against a finding that the left and right knee disabilities alone render her unemployable.  Consequently, the Board finds that the Veteran is not shown to be unemployable due to her service-connected disabilities, and referral of this matter for consideration of an extraschedular TDIU rating is not warranted. 

The preponderance of the evidence is against the Veteran's claim for a TDIU rating.

ORDER

The appeal seeking a rating in excess of 10 percent for a left knee disability is denied.

The appeal seeking a rating in excess of 10 percent for a right knee disability is denied.

A TDIU rating is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


